DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO 2016/209044).  Note:  US Pat. 10,556,976 is being used as an English language equivalent of WO 2016/209044.
Considering Claims 1, 4-6, 10, 14-16, 19, and 20:  Kang et al. teaches a catalyst composition comprising a rare earth element compound (7:55-9:52); an organoaluminum compound of the formula 
    PNG
    media_image1.png
    24
    59
    media_image1.png
    Greyscale
, where z is 1 to 3, R is a hydrocarbyl group of 1 to 20 carbon atoms, and X is a hydrogen atom (10:3-45); and a functional compound that is preferably 
    PNG
    media_image2.png
    54
    117
    media_image2.png
    Greyscale
/a polar functional group compound that is a substituted amine (5:54-60).  Kang et al. teaches polymerizing a conjugated diene with the catalyst system (16:60-17:29).
	Kang et al. teaches mixing the functional compound and organoaluminum compound prior to the polymerization step with the diene compound (Example 1).  The original specification teaches that the reaction between the catalyst components and unsaturated compounds occurs at a temperature within a range of -100 to 200 ºC within a time frame of 1 second to 10 days (¶0086).  As such, during the mixing step of Kang et al., which is presumed to occur at ambient temperature, some reaction will occur between the catalyst components and the functional group containing compound.
Considering Claim 2:  Kang et al. teaches the composition as comprising an ionic compound (14:7-35) and a halogen compound (12:45-14:6).
Considering Claims 3, 7, 13, and 17:  Kang et al. teaches the amount of functional compound as being 0.01 to 200 equivalents per the rare earth element (20:36-62), and teaches the amount of organometallic compound as being roughly equivalent to the amount of rare earth element (Example 1).
Considering Claim 11:  Kang et al. teaches a rubber composition comprising the conjugated diene (21:18-54).
Considering Claim 12:  Kang et al. teaches a tire made from the rubber composition (21:60-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (WO 2016/209044) as applied to claim 1 above, and further in view of Kurazumi et al. (US 2009/0292043).
Considering Claim 9:  Kang et al. teaches the method of claim 8 as shown above.
	Kang et al. does not teach the further reaction step with components (a) to (h).  However, Kurazumi et al. teaches reacting a diene polymer prepared with a lanthanoid catalyst with the claimed compounds (¶0018-25) following polymerization.  Kang et al. and Kurazumi et al. are analogous art as they are concerned with the same field of endeavor, namely conjugated diene polymers prepared by rare earth catalysts.  It would have been obvious to a person having ordinary skill in the art to have added the step of reacting the polymer of Kang et al. with the compounds of Kurazumi et al., and the motivation to do so would have been, as Kurazumi et al. suggests, to provide tires with low heat build-up, excellent failure characteristics, and good abrasion resistance (¶0017).

21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (WO 2016/209044).  Note:  US Pat. 10,556,976 is being used as an English language equivalent of WO 2016/209044.
Considering Claim 21:  Kang et al. teaches a catalyst composition comprising a rare earth element compound (7:55-9:52); an organoaluminum compound of the formula 
    PNG
    media_image1.png
    24
    59
    media_image1.png
    Greyscale
, where z is 1 to 3, R is a hydrocarbyl group of 1 to 20 carbon atoms, and X is a hydrogen atom (10:3-45); and a functional compound that is preferably 
    PNG
    media_image2.png
    54
    117
    media_image2.png
    Greyscale
/a polar functional group compound that is a substituted amine (5:54-60).  Kang et al. teaches polymerizing a conjugated diene with the catalyst system (16:60-17:29).  
	Kang et al. teaches an example comprising 2 equivalents of butadiene and 1 equivalent of functional compound with 100 percent conversion (Table 5).  This would result in a compound with 33% modification ratio.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive, because:
	A)  The applicant’s argument that Kang et al. does not teach reacting the polar compound and the organometallic compound prior to the polymerization is not persuasive.  Kang et al. teaches mixing the functional compound and organoaluminum compound prior to the polymerization step with the diene compound (Example 1).  The original specification teaches that the reaction between the catalyst components and unsaturated compounds occurs at a temperature within a range of -100 to 200 ºC within a time frame of 1 second to 10 days (¶0086).  As such, during the mixing step of Kang et al., which is presumed to occur at ambient temperature, some reaction will occur between the catalyst components and the functional group containing compound.
	B)  The applicant’s argument that Kang et al. does not teach the claimed modification ratio is not persuasive.  Kang et al. teaches an example comprising 2 equivalents of butadiene and 1 equivalent of functional compound with 100 percent conversion (Table 5).  This would result in a compound with 33% modification ratio.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767